Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed November 15, 2019 has been entered.  Claims 142-160 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 160 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  The claim does not recite any method steps after the preamble.  See Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986) and MPEP 2173.05(q).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 142-160 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,363,061. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the copending application are claiming common subject matter, as discussed below (citations from printed patent).
	Regarding claim 142, the patent recites a surgical instrument comprising: an elongated housing (claim 1 – col 24, ln 17); a pressure lumen supported by the housing (claim 1 – col 24, ln 18), the pressure lumen configured to supply a pressurized flow of liquid (claim 1 – col 24, ln 21-24); a nozzle positioned completely inside a distal end of the pressure lumen (claim 1 – col 24, ln 21-22), the nozzle co-axial with the distal end of the pressure lumen and, in operation, co-axial with the pressurized flow of liquid passing through the nozzle (claim 1 – col 24, ln 22-24), the nozzle formed as a torus with a flat surface and a curved opposite surface, the curved surface positioned upstream of the flat surface (claim 1 – col 24, ln 28-29); an evacuation lumen supported by the housing (claim 1 – col 24, ln 31-32), the evacuation lumen comprising an evacuation lumen opening at a distal end of the evacuation lumen opposite the nozzle (claim 1 – col 24, ln 32-34), the evacuation lumen opening configured to receive at least a portion of the pressurized flow of liquid (claim 1 – col 24, ln 34-35); and an opening positioned between the pressure lumen and the evacuation lumen (claim 1 – col 24, ln 32-34; evacuation lumen opening), the opening configured to facilitate cutting of tissue by the pressurized flow of liquid emitted from the nozzle (claim 1 – col 24, ln 37-40; it is obvious the distal end of the pressure lumen extending beyond the distal end of the evacuation lumen such that, in operation, the received fluid flow is directed toward a proximal end of the surgical instrument forms the claimed opening wherein tissue is configured to be cut by the pressurized liquid flow).  However, claim 1 of the patent does not recite “a handle shaped to be gripped by a hand of an operator, the handle comprising the elongated housing”.  It would have been obvious to one of ordinary skill in the art at the time of the invention that the housing of the patent or an outer casing in which the housing is disposed is capable of being gripped and handled by a hand of a user and thus be interpreted as a handle.  It is also noted claim 2 of the patent recites “further including a handle located at a proximal end of the surgical instrument”.  
	Regarding claim 143, the patent recites wherein the distal end of the pressure lumen forms a recessed well in which the nozzle is retained and positioned (claim 3).  
	Regarding claim 144, the patent recites wherein the nozzle is secured and retained by the recessed well to sufficiently withstand an internal liquid pressure of at least about 1,000 psig without failure (claim 4).  
	Regarding claim 145, the patent recites wherein an inner diameter of the recessed well is greater than an outer diameter of the nozzle (claim 5).  
	Regarding claim 146, the patent recites wherein the nozzle is press-fit into the recessed well (claim 8).  
	Regarding claim 147, the patent recites further comprising a retainer positioned in the recessed well and configured to secure the nozzle in the recessed well (claim 6).  
	Regarding claim 148, the patent recites wherein the retainer comprises at least one of: a ring press-fit into the recessed well, a weld, or a crimp in a wall of tubing comprising the recessed well (claim 7).  
	Regarding claim 149, the patent recites wherein the nozzle is configured to emit the pressurized flow of liquid at a cone angle between 3 degrees and 6 degrees (claim 9).  
	Regarding claim 150, the patent recites wherein the nozzle is configured to emit the pressurized flow of liquid at a cone angle not exceeding 10 degrees (claim 10).  
	Regarding claim 151, the patent recites wherein the pressure lumen is configured to convey the pressurized flow of liquid at a pressure of at least 1,000 psig (claim 11).  
	Regarding claim 152, the patent recites wherein the evacuation lumen is configured to facilitate evacuation of the received pressurized flow of liquid from the evacuation lumen opening to a proximal end of the housing (claim 12).  
	Regarding claim 153, the patent recites wherein the opening is longitudinal (it is obvious the opening has a longitudinal dimension).  
	Regarding claim 154, the patent recites further comprising at least one vent aperture extending through the housing (claim 16).  
	Regarding claim 155, the patent recites wherein the distal end of the pressure lumen forms a taper with a diameter that increases in a proximal direction (claim 17).  
	Regarding claim 156, the patent recites comprising a distal opening at the distal end of the pressure lumen, wherein a diameter of the distal opening is smaller than an outer diameter of the nozzle (claim 18).  
	Regarding claim 157, the patent recites wherein an inner diameter of the pressure lumen proximal to the nozzle is smaller than an outer diameter of the nozzle (claim 19).  
	Regarding claim 158, the patent recites wherein the nozzle forms a tapered passage with a diameter that continuously decreases along at least a portion of the curved surface of the nozzle (claim 1 – col 24, ln 25-30).  
	Regarding claim 159, the patent recites wherein the nozzle forms a tapered passage with a diameter that continuously decreases along at least a portion of the nozzle positioned downstream of the curved surface of the nozzle (claim 1 – col 24, ln 25-30).  
	Regarding claim 160, the patent does not recite a method of use.  However, it is obvious the surgical instrument of claim 142 is capable of being used to cut tissue.  It is noted no positive method steps are claimed. 

Allowable Subject Matter
Claims 142-159 would be allowable over the prior art if rewritten or amended to overcome the rejection(s) on the ground of nonstatutory double patenting or if a terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art fails to teach or disclose a surgical instrument comprising a housing, pressure lumen, nozzle, and evacuation lumen, as claimed, particularly wherein the nozzle forms a tapered liquid flow passage and is positioned completely inside of the pressure lumen, is co-axial with the distal end of the pressure lumen and, in operation, co-axial with pressurized liquid flow passing through the nozzle and further wherein the nozzle is formed as a torus with a flat surface and a curved opposite surface, the curved surface positioned upstream of the flat surface. 
	Of the closest prior art, Moutafis et al. (US 2003/0125660) and Weston (US 5,891,086) fail to teach the nozzle is co-axial with a distal end of the pressure lumen and the flow of fluid, as claimed. See also prosecution history of Application 10/544,015 and 15/444,084. The prior art additionally fails to teach or disclose the nozzle is formed as a torus with a flat surface and a curved opposite surface, the curved surface positioned upstream of the flat surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771